                    Case 1:20-cr-01219-JB Document 31 Filed 07/31/20 Page 1 of 1

                                        CLERK’S MINUTES
                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                     Before the Honorable John F. Robbenhaar, United States Magistrate Judge
                                                   Motion hearing
Case Number:           20cr1219 JB                         UNITED STATES vs. Morgan
Hearing Date:          7/31/2020                           Time In and Out:           9:39 a.m./10:23 a.m.
Courtroom Deputy:      K. Hernandez de Sepulveda           Courtroom:                 Zoom ABQ
Defendant:             Blaine Morgan                       Defendant’s Counsel:       Hans Peter Erickson
AUSA:                  Jennifer Rozzoni                    Pretrial/Probation:        S. Day
Interpreter:           N/A
Proceedings
Court calls case; counsel enter their appearances. Defendant waives appearance at hearing/Court accepts Defendant’s
waiver. Defense counsel proffers for Defendant’s release. AUSA responds. Court questions Pretrial Services
Officer Sandra Day. Officer Day responds. Court findings. There being nothing further, court is adjourned.




Custody Status
☐ Defendant
☒ Conditions of release imposed
Other Ruling
☐
